Citation Nr: 1647655	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from June 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an RO hearing in October 2006, and a transcript is of record.  

In July 2014, the Board remanded this matter for a videoconference hearing before the Board.  The Board again remanded this matter for a videoconference hearing in November 2015.  The Veteran was most recently scheduled for a videoconference in September 2016 but failed to attend and, accordingly, the request to present testimony at a videoconference is deemed to have been withdrawn.  

The July 2014 remand clarified that the October 2013 Supplemental Statement of the Case (SSOC) included the issues of entitlement to increased ratings for a psychiatric disability, migraines, a low back disability, a neck disability, a right shoulder disability and a heart disability.  It was further noted a review of the record showed that while those issues have been adjudicated in various decisions of record, they were not (and still are not) properly on appeal.  The Veteran had not filed timely notices of disagreement (NODs) with the decisions denying entitlement to increased ratings for those issues and the RO has not issued statements of the case (SOCs) with respect to those issues.  As such, the Veteran had not perfected appeals with respect to those issues and they were not before the Board.  The Veteran has still not filed an NOD to any such denials and, the time for doing so having expired, these matters are not before the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: posttraumatic stress disorder (PTSD), rated 50 percent; migraine headaches, rated 30 percent; lumbar spondylosis, rated 20 percent; subligamentous disc herniation of the cervical spine, rated 20 percent; mitral valve prolapse and premature ventricular contractions, rated 10 percent; postoperative (PO) residuals of a right shoulder injury (dominant extremity) rated 10 percent.  There is now a combined disability evaluation of 80 percent, effective from January 8, 2009.  

2.  The Veteran has more than 4 years of college education, and limited work experience social work and data entry processing.  

3.  The record evidence establishes that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.102, 3.340, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an April 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file.  Also on file are her VA outpatient treatment (VAOPT) records and information relative to her participation in VA Vocational Rehabilitation Services.  By RO letter of March 2, 2005, the Veteran was provided a copy of her STRs.  By RO letter of February 28, 2007, she was provided a copy of records she had requested in November 2006 under the Privacy Act.  By letter of July 17, 2006, she was provided a copy of her VA Vocational Rehabilitation Service file.  

The Veteran has been afforded multiple VA examinations during the course of this appeal.  The Board finds that the examination reports are adequate for adjudication of the appeal because the Veteran was provided an in-person examination and the examination findings were sufficiently detailed for a fair adjudication of the appeal.  Moreover, it is not contended that any of the examinations were inadequate or insufficient in any manner.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The October 2006 RO hearing focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor her representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).

All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and the Veteran has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but not obtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  


Background

Service treatment records (STRs) show that the Veteran underwent surgical decompression and closed manipulation of the right shoulder in June 2000.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in February 2005 the Veteran reported that since her military discharge she had been a student from September 2001 to May 2004.  She reported having more than 4 years of college education.  She had a Master's degree in Social Work, and a Bachelor of Arts degree in Clinical Psychology.  

April 26, 2005, and May 19, 2005, Reports of Contact shows that the Veteran reported being homeless and being unable to find employment.  

VAOPT records show that in September 2005 the Veteran had the classic symptoms of PTSD.  She reported being depressed, had low energy, some mild concentration issues, and poor sleep.  She potentially could become homeless but was not ready to commit to psychiatric treatment.  In November 2005 the assessment was that she had PTSD with accompanying depression, exacerbated by a recent assault at work and losing her job.  Her PTSD symptoms appeared to be sleeping difficulties, hypervigilance, social withdrawal and isolation, depression, difficulty concentrating, intrusive thoughts, and some guilt.  Her Global Assessment of Functioning (GAF) score was 52, indicative of moderately severe symptomatology.  In December 2005 she reported being under stress because she had lost her job.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in March 2006 the Veteran reported having worked from July to August 2008 as a "work/life" specialist at a military base, having made at most $3,635.00 a month.  

VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, of May 2006 shows that the Veteran worked 40 hours a week from July 11, 2005, to August 30, 2005, as a "work/life specialist" at McGuire Air Force Base and that her employment was terminated due to refusal to cooperate in a command-directed investigation.  No concession had been made due to age or disability.  

At an October 2006 hearing at the RO the Veteran's service representative stated that the Veteran did not have a good track record of employment, and her past jobs had not lasted very long.  She had left her civilian employment at a military base because of having been assaulted, and concerning which there was now a dispute.  As to not cooperating in an investigation, it was her allegations which had led to the investigation of her having been assaulted.  Pages 1 thru 3.  While she had a Bachelor's and a Master's degree, she had applied for employment in those areas but had not had any job offers.  Her VA Vocational and Rehabilitation officer was aware of this.  She testified that she had not been gainfully employed since 2001.  Page 3.  The service representative indicated that the VA Vocational and Rehabilitation officer discontinued the Veteran's participation because it was known that gainful employment could not be found for the Veteran.  Page 6.  

A January 4, 2009, VAOPT record shows that the Veteran complained of head and neck pain following a motor vehicular accident (MVA) earlier that day.  

On VA examination in February 2009 the Veteran described her headaches as being severe and involving her head, neck, jaw and eye pain; and having light and noise sensitivity.  When the headaches occurred, she had to stay in bed and was unable to do anything.  She experienced headaches on the average of 1-2 times per day and they last for 3 hours.  The symptoms, when severe, were vomiting, nausea, light and sound sensitivity, body aches, and increased chest pain.  These symptoms occurred as often as one to two times a day with each occurrence lasting for up to three hours.  The ability to perform daily functions during flare-ups was limited; and she would have decreased energy, and increased stress.  

As to the Veteran's service-connected right shoulder disorder, she complained of limitation of motion, weakness, stiffness, swelling, giving way, lack of endurance and aching.  She had not have fatigability or dislocations.  She complained of almost constant right shoulder pain, which traveled down the arm, into the back and in neck areas.  She reported that the pain was 7 on a scale of 10.  The pain could be elicited by physical activity and stress.  The pain would occur spontaneously, and was relieved by rest.  When she had pain, she could function without medication.  She also reported having occasional numbness.  

As to the Veteran's service-connected low back disorder, she reported being limited as to her ability to bend and to lift.  She complained of stiffness and numbness; as well as aching pain but she had no loss of bladder control and loss of bowel control.  She reported having pain in the neck, and the entire back, which occurred constantly.  The pain traveled to down her hips and legs, with pain being rated as 8 on a scale of 10.  The pain was elicited by physical activity and sitting too long, and by bending.  It occurred spontaneously and was relieved by rest and by medications.  When she had pain, she could function with medication.  She reported taking medications, including Flexeril but this medication precipitated headaches.  

As to the Veteran's service-connected cervical spine disorder, she complained of limited bending and ability to lift due to stiffness and numbness.  She had pain which she rated as 8 on a scale of 10.  When she had pain, she could function with medication.  She related that the neck disorder had not resulted in incapacitation but her low back pain had caused episodes of incapacitation.  

On examination the Veteran was reported to be right handed.  Testing of right shoulder motion disclosed a loss of 70 degrees of flexion, 80 degrees of abduction, and 30 degrees of internal rotation.  There was tenderness and guarding of movement.  Joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, and pain had the major functional impact.  In her cervical spine there was no evidence of radiating pain on movement and no evidence of muscle spasm, tenderness or ankylosis.  On motion testing there was a loss of motion in the cervical spine of 25 degrees of flexion, 15 degrees in extension, and right as well as left  lateral bending, and 20 degrees of left rotation.  Function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, and pain had the major functional impact.  

On examination of the Veteran's thoracolumbar spine there was radiating pain on movement, described as being in the left buttock and leg.  Muscle spasm was present, and described as tightness in the lower back.  There was tenderness at the lumbosacral joint.  Straight leg raising test was negative on the right but positive on the left.  Testing of motion found a loss of 10 degrees of flexion, 15 degrees of extension, 10 degrees of right lateral bending, 20 degrees of right rotation, and 10 degrees of left rotation.  Function was additionally limited by 10 degrees of loss of motion by the following after repetitive use: pain, fatigue, weakness, lack of endurance, incoordination, and pain had the major functional impact.  There were signs of lumbar intervertebral disc syndrome (IVDS), with motor weakness of left hip flexion, sensory deficit of the left thigh and left inner knee, and sensory deficit of the lateral portion of the left leg, and left foot.  There were no neurological abnormalities in the upper extremities.  

On VA examination in April 2009 the Veteran complained of daily but intermittent right shoulder pain, which varied from 5 to 9 on a scale of 10.  She complained of occasional right shoulder weakness.  She had continued low back pain, but denied having incapacitating episodes.  He had difficulty performing household chores.  She had worked previously for three months in data entry but had difficulty with prolonged sitting.  She had been in a vehicular accident in January 2009 and since then had back pain had worsened.  She reported that she had radiation of pain, numbness and tingling from her neck down both arms.  She reported having occasional episodes of weakness in her hands.  She had daily headaches, which periodically were migraine headaches.  During flare-ups she had to lie down and was unable to do any activities.  This occurred 3 to 4 times monthly.  

On physical examination the Veteran had no muscle atrophy of the right upper arm.  There was limitation of right shoulder motion.  Sensation was intact in the upper extremities but motor strength in the upper and lower extremities could not be tested, due to complaints of severe pain.  Sensation was intact in the lower extremities and deep tendon reflexes were 2+, bilaterally.  There was limited thoracolumbar motion.  

Of record are multiple correspondences from the Veteran stating that she was wrongfully terminated from participation in VA Vocational Rehabilitation Services.   

On VA examination in August 2010 the Veteran reported having incapacitating episodes of headaches in which she was unable to function and had to stay in bed, and that these occurred about 15 to 17 days a month.  Other than using the restroom and taking a shower she was unable to perform any activities, including household chores.  She complained of intermittent numbness and tingling of the left leg, as well as low back muscle spasm, stiffness, and weakness.  She had difficulty performing household chores due to back pain.  She complained of constant neck pain with intermittent tingling, numbness, spasm and stiffness of both upper extremities.  She had difficulty even driving when she had severe neck pain.  She complained of intermittent swelling, stiffness, locking and weakness of the right shoulder.  She had difficulty pulling a shirt on over her head and performing household chores.  

On physical examination testing of right shoulder strength could not be done due to severe pain.  Sensation was intact in both upper extremities.  Motor and sensory status in both lower extremities was intact, and deep tendon reflexes were 2+, bilaterally.  Lumbar flexion was to only half of normal and testing of extension could not be done because the Veteran was afraid she might fall.  X-rays revealed mild to moderate degenerative disc disease at C5-6, and mild at C6-7, with the impression being spondylosis at those sites.  

VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, of July 2013 shows that the Veteran had worked full time as a VA claims examiner from February 17, 2009, to April 20, 2009.  Her employment was terminated due to "expiration of term of appointment."

As to VA Vocational Rehabilitation Services, E-mail correspondence of August 22, 2013, from a VA employee reported that the Veteran's case was currently in an interrupted status due to her non-participation.  At the time of entitlement in 2010 she was found to be feasible to participate in VA vocational rehabilitation services.  

The Veteran failed to attend VA examinations scheduled in August and September 2013.  

Analysis

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Initially, the Board notes that the Veteran's participation in VA Vocational Rehabilitation services was not terminated because she was found to be infeasible for further vocational rehabilitation but because she discontinued participation.  

Nevertheless, the Veteran's service-connected musculoskeletal disabilities of the lumbosacral spine, cervical spine, and right shoulder, rated 20 percent, 20 percent, and 10 percent, respectively, would preclude her from maintaining any gainful employment that required significant physical activity.  

The Veteran's extensive education would qualify her for employment in more sedentary areas.  However, her service-connected PTSD, rated 50 percent disabling, encompasses occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, her headaches, rated 30 percent disabling, encompasses prostrating attacks occurring on average once a month over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code8100.  Moreover, her mitral valve prolapse with premature ventricular contractions, permits a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication.  See 38 C.F.R. § 4.104, Diagnostic Code7011.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  See 38 C.F.R. § 4.104, Note 2.  The impact of the Veteran's service-connected disabilities is undoubtedly severe, as recognized by the combined 80 percent disability evaluation.  Considering the cumulative impact of these disabilities is such at to render it unlikely that she can obtain and retain even sedentary employment.  Thus, in light of the Veteran's established pattern of being unable to obtain and retain substantially gainful employment, and with the favorable resolution of doubt in her favor, the Board finds that the evidence is at least in equipoise as to her entitlement to a TDIU rating.  Accordingly, based on the evidence of record, the Board finds that a TDIU rating is warranted.  


ORDER

A TDIU rating is granted.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


